DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-9 allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has considered the Applicant’s arguments and found them persuasive.  Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “a moveable air tube located on an axis with the air conduit and the piston element, wherein the movable air tube is inserted into the first through hole of the one buffer and a second through hole of another buffer, the movable air tube includes an air inlet segment and an air outlet segment,” as stated in the independent claim, Claim 1.
The Examiner consulted with a primary examiner, annotated in the Search Notes, regarding the aforementioned claim limitation and said primary concurred with the allowance.  The closest prior art of record that discloses the Applicant’s claimed invention, except the claimed limitation, are Chang US-20110232929-A1 (Chang), Rosselet US-3791461-A (Rosselet), and Tsai US-6192997-B1 (Tsai). Chang discloses and “air inlet duct” that is inserted into the hole of a buffer; however, there is only one instead of two buffers.  In addition, the “air inlet duct” is not moveable since secured by the “pre-pressing member.”  Rosselet discloses “an automatic cycling piston” that has an air inlet and exit but not on the same axis in addition to not being inserted into two buffers.  Tsai discloses “a sleeve” that has an air inlet 

Regarding Claims 2-9, Claims 2-9 are allowed because they depend from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LUIS G DEL VALLE/Examiner, Art Unit 3731
15 July 2021                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731